Citation Nr: 0329068	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).

2.  Entitlement to VA DIC under the provisions of 38 U.S.C.A. 
§ 1318 had the veteran brought a claim more than 10 years 
prior to death.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had recognized 
service from December 1941 to April 1942, and from March 1945 
to June 1946.  The service department further verified that 
the veteran was a prisoner of war (POW) from April 1942 to 
September 1942.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Manila, Philippines, VA Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in February 2001.  In August 2002, the Board denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  The 
Board deferred review of the issues regarding DIC under 
38 U.S.C.A. § 1318 pending review of applicable regulations 
by the United States Court of Appeals for the Federal 
Circuit.  The stay on adjudication of such claims has since 
been lifted, and the issue is now ready for appellate review.  


REMAND

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on entitlement of the veteran to a 
total disability rating for a continuous period of at least 
10 years prior to death.  She asserts that he was unemployed 
and totally disabled due to service-connected disabilities 
from the age of 65 to his death at age 80, over 10 years 
before he died.  

During his lifetime, the veteran established service 
connection for arteriosclerotic heart disease with right 
atrial enlargement, evaluated as 30 percent disabling, 
irritable bowel syndrome with moderate malnutrition, 
evaluated as 10 percent disabling and malaria, evaluated as 
noncompensably disabling.  The combined schedular evaluation 
was 40 percent at all times since it became effective in 
October 1994.

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the appellant's claim.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that although some notice has been given to 
the appellant, because of the change in the law brought about 
by the VCAA and the Quartuccio decision interpreting that 
law, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law and implementing regulations.  

The Board also notes that the implementing regulation 
pertaining to claims for DIC under 38 U.S.C.A. § 1318 was 
revised during the course of this appeal.  The prior version 
of § 3.22 had stated that DIC benefits would be provided when 
a veteran "was in receipt of or for any reason . . . was not 
in receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2003).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:

"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309. 38 
C.F.R. § 3.22(b) (2000).

The January 2000 revision of sections 3.22 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  The appellant and her representative 
must be afforded an opportunity to argue the merits of her 
case under these revised regulations.  

Moreover, the Board notes that the notice given to the 
appellant in August 2003 reflects the standard for a veteran 
was a former prisoner of war who died after September 30, 
1999, while the veteran in this case died in May 1998.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  VCAA notice obligations must 
be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The required 
notice to the appellant should include a 
statement as to the information and 
evidence necessary to substantiate the 
claim and should indicate which portion 
of any such information or evidence is to 
be provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.

2.  Thereafter, the RO should 
readjudicate the appellant's claims under 
the revised version of 38 C.F.R. § 3.22.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




